Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-14 are pending and have been examined.
Priority
This application, Serial No. 16/735,604 (PGPub: US2020/0225220) was filed 01/06/2020. This application is a CONTINUATION of 15/078519 filed 03/23/2016, now US Patent 10,557,857, which claims benefit of US Provisional Patent Application 62/136,929 filed 03/23/2015. 
Information Disclosure Statements
No Information Disclosure Statements have been filed.

Claim Objections
Claims 2, 4-5, 8, 10 and 14 are objected to because of the following informalities: 
Claim 2 recites at line 2 “…second capture antibody reactive specific to:” and one of the “reactive” or “specific” should be removed.
Claim 2 is a missing a comma after species h).
Claim 4 needs a space between Claim 1 and wherein.
Claim 5 needs a space between Claim 1 and wherein.
Claim 8 at part v) – (7) should have a common at the end instead of a period.
Claim 10 is a missing a comma after species h).
Claim 10 recites at line 2 “…second capture antibody reactive specific to:” and one of the “reactive” or “specific” should be removed.
Claim 14 at part f) line 1 should say “specific to a secondary…”.
Claim 14 at part f) line 3 should have the period after “second fluorescently labeled detector antibody.” removed.
Claim 14 at part f) line 4 needs a colon after “group consisting of”.

Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because it lists species a) – k) that are reactive/specific to the second capture antibody and it is unclear if the second capture antibody is intended to be reactive/specific to all of the species listed or if the claim has failed to properly list the Markush grouping. See MPEP 2173.05(h). 
	Claim 10 is indefinite because it lists species a) – k) that are reactive/specific to the second capture antibody and it is unclear if the second capture antibody is intended to be reactive/specific to all of the species listed or if the claim has failed to properly list the Markush grouping. See MPEP 2173.05(h).
	Claim 13 is indefinite because it is unclear what a “diagnostically correlated evaluation for reader output measurements of reagent lines” is referring to. Is the reader the user of the test strip or the fluorescent test strip reader? Additionally, is the diagnostically correlated evaluation provided by the test strip reader or by the person using the system. Additionally, it is unclear if the reagent lines are intended to be the capture lines or possibly conjugate lines or possibly additional lines on the test strip.
	Claim 14 is indefinite because part e) lists the preamble of a Markush grouping for the first antibody pair components but fails to list the alternatives that the first antibody pair are being chosen from. 
	Claim 14 is indefinite because part f) – line 3 recites “wherein a second antibody pair comprise a second capture antibody” and it is unclear if this second capture antibody is the same or different from the second capture antibody previously claimed in line 1 of part f).
	Claim 14 is indefinite because part f) – lines 2-4 recite “wherein a second antibody pair comprise a second capture antibody and a second fluorescently labeled detector antibody are chosen from the group consisting of” and it is unclear what components of the second antibody pair are being chosen from the Markush grouping.
Allowable Subject Matter
	Denny et al. (US 2006/0263825) teaches throughout the publication a method for screening for osteoporosis (paragraph 0071) comprising: obtaining a saliva sample from a subject (paragraph 0069); applying the saliva sample to a lateral flow test strip (paragraph 0152), wherein the strip comprises a conjugate pad deposited with a fluorescently labeled detector antibody (paragraphs 0150-0153, receiving zone with fluorescently labeled binders), and at least one capture line (paragraph 0245). Denny also teaches placing the test strip in a fluorescent reader calibrated to qualitatively measure concentration at a given volume (paragraph 0249) performing a screening diagnostic evaluation according to a quantitative measurement obtained from the reader (paragraph 0063) and further wherein the conjugate pad fluorescent reagent is a labeled detector antibody conjugated to fluorescent microparticles (paragraph 0157) which is paired with a capture antibody immobilized on the membrane on one of the at least one capture line (paragraph 0245). While Denny generically describes methods for the screening of osteoporosis from a saliva sample, the reference fails to specifically teach the use of osteocalcin as the marker to be measured and reactive to the conjugate bound on the test strip.
Ekema et al. (US 2004/0082018) teaches throughout the publication methods for using osteocalcin for diagnosis and treatment of osteocalcin related conditions (abstract). More specifically, Ekema teaches the relation between osteoporosis and osteocalcin such that osteoporosis can be diagnosed (paragraph 0191). While Ekema teaches methods of using antibodies that selectively bind to osteocalcin (paragraph 0201), the references and prior art as a whole fail to explicitly teach the use of a first antibody pair comprising i. 940/939, ii. 11F8/939, iii. 2H9/939, iv. 940/H10, v. 2H9/H10, vi. 940/3G8, vii. 11F8/3G8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641